Case 1:75-cv-03073-LAP Document 678 Filed 01/28/20 Page 1of1

Benjamin Albert

From: Preska NYSD Chambers

Sent: Monday, January 27, 2020 7:21 PM

To: Benjamin Albert

Subject: Fwd: Benjamin v. Brann, 75 Civ. 3073 (LAP} re: OCC progress report

Samantha Gencarello

 

 
  

 

 

Judicial Assistant to Judge Loretta A. Preska (oa .

ae ns Dhaene . | Us Spc SB y (ener Famcnma

outhern District of New Yor pocun, agp .

500 Pearl Street ELECT.

New York, NY 10007 PRLECTY ona gry FILen

(212) 805-4848 i Dien? a ov

BATE Ly an TOR go!

[Pate sack ae ssy

From: Nicole N. Austin-Best <deputydirector@compliance-consultants.us> Sse
Sent: Monday, January 27, 2020 6:42:25 PM
To: Preska NYSD Chambers <PreskaNYSDChambers@nysd.uscourts.gov>

Subject: Benjamin v. Brann, 75 Civ. 3073 (LAP) re: OCC progress report
Good evening,

| write because | received notice a few minutes ago that the defendants in the Benjamin litigation will be delayed in
submitting responses to the draft progress report provided to the parties on January 12, 2020.

(The final progress report is due to the Court on Friday, January 31, 2020.)

Additionally, plaintiffs, today, requested extensive revisions based on their ongoing discussions with OCC and the
defendants regarding matters that affect OCC's monitoring. Some of those discussions are ongoing and will be further
discussed (and hopefully resolved) at a meeting scheduled between the parties (at which OCC has been invited to
attend) on Thursday, February 13, 2020.

Piaintiffs report that they would support an application from OCC to the Court for the report to be finalized and
submitted to the Court at a later date.

| respectfully request that OCC be allowed to submit its report to the Court after the February 13 meeting, with
additional time to address any matters that may arise fram the meeting, so that the report will be current and
complete.

Respectfully, | request until March 2, 2020 or any date preferable to the Court to submit the final report.

Tomorrow and the remainder of the week, | may be contacted via telephone at (518) 267-3157.

ee a

Thank you and kind regards. (ce ee cee nen

Nicole. Austin Bes npliack
oil /), Kiewle7

 

 
